 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JASON GERAY,                                        No. 2:18-CV-2787-KJM-DMC-P
12                      Plaintiff,
13          v.                                           ORDER
14   JENNIFER SHAFER, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for leave to file a first amended

19   complaint (ECF No. 21).

20                  The Federal Rules of Civil Procedure provide that a party may amend his or her

21   pleading once as a matter of course within 21 days of serving the pleading or, if the pleading is

22   one to which a responsive pleading is required, within 21 days after service of the responsive

23   pleading, see Fed. R. Civ. P. 15(a)(1)(A), or within 21 days after service of a motion under Rule

24   12(b), (e), or (f) of the rules, whichever time is earlier, see Fed. R. Civ. P. 15(a)(1)(B). In all

25   other situations, a party’s pleadings may only be amended upon leave of court or stipulation of all

26   the parties. See Fed. R. Civ. P. 15(a)(2).

27   ///

28   ///
                                                        1
 1                  This action currently proceeds on plaintiff’s original complaint, to which

 2   defendants’ have responded by way of a motion to dismiss under Federal Rule of Civil Procedure

 3   12(b)(6). Because plaintiff’s motion for leave to amend was filed within 21 days after service of

 4   defendants’ motion to dismiss, leave of court was not required and plaintiff could have filed a

 5   first amended complaint as of right. Plaintiff did not, however, file a first amended complaint or

 6   submit any such amended pleading with his motion, and the time to do so without leave of court

 7   has expired.

 8                  Where leave of court to amend is required and sought, the court considers the

 9   following factors: (1) whether there is a reasonable relationship between the original and

10   amended pleadings; (2) whether the grant of leave to amend is in the interest of judicial economy

11   and will promote the speedy resolution of the entire controversy; (3) whether there was a delay in

12   seeking leave to amend; (4) whether the grant of leave to amend would delay a trial on the merits

13   of the original claim; and (5) whether the opposing party will be prejudiced by amendment. See

14   Jackson v. Bank of Hawai’i, 902 F.2d 1385, 1387 (9th Cir. 1990). Leave to amend should be

15   denied where the proposed amendment is frivolous. See DCD Programs, Ltd. v. Leighton, 833

16   F.2d 183, 186 (9th Cir. 1987). Because plaintiff did not submit a proposed first amended

17   complaint with his motion, the court is unable to make the determinations required to find leave

18   to amend is appropriate. Plaintiff’s motion will, therefore, be denied.

19                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for leave to

20   amend (ECF No. 21) is denied, without prejudice to the filing of a further Request for Leave,
21   filed in compliance with applicable Rules.

22

23

24   Dated: June 5, 2019
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      2
